—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 2, 2001 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner filed a grievance claiming that his assignment to a 12-step Residential Substance Abuse Program conflicted with his traditional Native American beliefs. Petitioner initially attended the program but, before his grievance was resolved, he unilaterally signed out of the program. Following a tier II hearing, petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from refusing program assignments.
Petitioner contends that his premature withdrawal from the program was justified because his constitutional rights were violated by his assignment to such program. It is well settled, however, that self-help by an inmate is not an acceptable remedy for the recognition and enforcement of constitutional rights (see, Matter of Rivera v Smith, 63 NY2d 501, 515-516). The grievance procedure initiated by petitioner provides the appropriate vehicle for the determination and vindication of petitioner’s rights in this matter. Accordingly, there is no basis upon which to disturb respondent’s disciplinary determination.
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.